                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

MARITZ HOLDINGS INC. and                          )
MARITZ MOTIVATION INC.,                           )
                                                  )
                      Plaintiffs,                 )
                                                  )
v.                                                )   Case No. 4:21-cv-00438
DREW CARTER, et al.,                              )
                                                  )
                      Defendants.                 )

        JOINT MOTION FOR ENTRY OF STIPULATED DELETION PROTOCOL

         Plaintiffs Maritz Holdings Inc. and Maritz Motivation Inc. and Defendants Drew Carter,

Chris Dornfeld, Jesse Wolfersberger, Laurel Newman, Andrew Hrdlicka, Ben Valenti, Daniel

Conwell, WeWhistle, LLC f/k/a Whistle Systems, LLC, and Whistle Systems, Inc., hereby

stipulate and agree to the Stipulated Deletion Protocol attached hereto as Exhibit 1, and

respectfully request the Court enter said Stipulated Deletion Protocol and grant all other relief the

Court deems appropriate.




5949332/1/20460.001
Respectfully submitted and stipulated:


 /s/ Justin A. Allen (with permission)             /s/ Richard Z. Wolf
 Gregg M. Lemley, MO #44464                        Brian M. Wacker, #61913(MO)
 Bradley W. Tharpe, MO #71203                      Justin A. Welply, #65262(MO)
 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.    SmithAmundsen, LLC
 7700 Bonhomme Ave., Suite 650                     120 S. Central Avenue, Suite 700
 St. Louis, MO 63105                               St. Louis, MO 63105
 Tel: (314) 802-3935                               Tel: (314) 719-3700
 Fax: (314) 802-3936                               Fax: (314) 719-3710
 gregg.lemley@ogletree.com                         bwacker@salawus.com
 brad.tharpe@ogletree.com                          jwelply@salawus.com

 Daniel P. O’Meara, PA #53535 (PHV)                Richard Z. Wolf, IL #6301209 (PHV)
 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.    Matthew R. Barrett, IL #6308549 (PHV)
 1735 Market Street, Suite 3000                    Horwood Marcus & Berk Chartered
 Philadelphia, PA 19103                            500 W. Madison Avenue, Suite 3700
 Tel: (215) 995-2833                               Chicago, IL 60661
 Fax: (215) 995-2801                               Tel: (312) 606-3200
 dan.omeara@ogletree.com                           Fax: (312) 606-3232
                                                   rwolf@hmblaw.com
 Justin A. Allen, IN #31204-49 (PHV)               mbarrett@hmblaw.com
 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 111 Monument Circle, Suite 4600                   Attorneys for Defendants
 Indianapolis, IN 46202
 Tel: (317) 916-1300
 Fax: (317) 916-9076
 justin.allen@ogletree.com

 Attorneys for Plaintiffs


                                CERIFICATE OF SERVICE

     I hereby certify that on July 27, 2021, the foregoing was filed through the Court’s
ECF/CM system which made service on all registered participants.

                                            /s/ Richard Z. Wolf




5949332/1/20460.001
